Citation Nr: 0903152	
Decision Date: 01/29/09    Archive Date: 02/09/09

DOCKET NO.  04-44 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Prior to September 13, 2005, entitlement to an initial 
evaluation in excess of 30 percent for post traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel




INTRODUCTION

The veteran served on active military duty from September 
1967 to February 1969.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Indianapolis, Indiana, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

In a May 9, 2007 decision, the Board granted a 50 percent 
initial evaluation for PTSD prior to September 13, 2005 and 
denied an evaluation in excess of 70 percent thereafter.  The 
veteran appealed this decision to the United States Court of 
Appeals for Veterans Claims (Court).  Based on an August 2008 
Joint Motion for Court Remand (Joint Motion), the Court 
remanded the Board's decision for development in compliance 
with the Joint Motion, only with respect to the issue of an 
initial evaluation in excess of 30 percent prior to September 
13, 2005.  On September 2, 2008, a letter was sent to the 
veteran and his representative in which he was given 90 days 
from the date of the letter to submit additional argument or 
evidence in support of his appeal prior to the Board's 
readjudication.  No response was received.  In December 2008, 
the veteran's representative submitted additional argument in 
support of the appeal.  


FINDINGS OF FACT

1.  The portion of the Board's May 9, 2007 decision that 
addressed the issue of an initial evaluation in excess of 30 
percent for post traumatic stress disorder (PTSD) prior to 
September 13, 2005 as written precluded effective judicial 
review.

2.  Prior to September 13, 2005, the veteran's PTSD was 
manifested by occupational and social impairment with reduced 
reliability and productivity and deficiencies in mood and 
family relations due to symptoms such depression, anger, 
sleep disturbance, and self-isolation.  The evidence of 
record also demonstrated difficulty but not an inability to 
establish and maintain effective relationships, and that the 
veteran was fully oriented with fair judgment, insight, and 
concentration, appropriate behavior, normal speech, and no 
suicidal or homicidal ideations, inability to independently 
function, or hygiene difficulty.


CONCLUSIONS OF LAW

1.  The portion of the May 9, 2007 Board decision that 
addressed the issue of an initial evaluation in excess of 30 
percent prior to September 13, 2005 denied the veteran due 
process of law.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. 
§ 20.904(a) (2008).

2.  Prior to September 13, 2005, the criteria for an initial 
evaluation of 50 percent, but no more, for PTSD have been 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Vacatur

An appellate decision may be vacated by the Board at any time 
upon the request of the veteran or his representative, or on 
the Board's own motion when there has been a denial of due 
process.  38 C.F.R. § 20.904(a) (2008).  Here, the Court 
remanded the Board's decision only with respect to the issue 
of an increased initial evaluation prior to September 13, 
2005 for PTSD, finding that the Board had not provided 
adequate reasons and bases in support of the decision, thus 
precluding effective judicial review.  See 38 U.S.C.A. § 7104 
(West 2002 & Supp. 2007).  Therefore, that portion of the May 
9, 2007 Board decision failed to provide the veteran due 
process under the law.  Accordingly, in order to prevent 
prejudice to the veteran, the portion of the Board decision 
must be vacated.  A new decision regarding that issue will be 
entered as if that portion of the Board decision was never 
issued.  



Initial evaluation 

With respect to the veteran's claim for entitlement to an 
increased initial evaluation for PTSD, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2008).  Prior to initial 
adjudication of the veteran's claim, a March 2005 letter 
satisfied the duty to notify provisions.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).   Although notice was not provided 
to the veteran prior to the initial adjudication of his 
service connection claim informing him that a disability 
rating and an effective date would be assigned should the 
claim be granted, the veteran has not been prejudiced.  "In 
cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated-it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled."  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006).  
Further, the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim, to include the opportunity to present pertinent 
evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 
2007); Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 
2007) (holding that although notice errors are presumed 
prejudicial, reversal is not required if VA can demonstrate 
that the error did not affect the essential fairness of the 
adjudication).   

The veteran's service treatment records, VA medical records, 
and VA examination reports have been obtained.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  There is no indication in the 
record that additional evidence relevant to the issues 
decided herein is available and not part of the claims file.  
See Pelegrini v. Principi, 18 Vet. App. 112, 121-22 (2004).  
As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537, 542-43 (2006); see also Dingess/Hartman, 19 Vet. App. at 
486.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2008).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2008).  In resolving this factual issue, the 
Board may only consider the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2008).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where an increase in the disability rating is at issue, the 
present level of the veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
This rule, however, does not apply here, because the current 
appeal is based on the assignment of an initial rating for a 
disability following an initial award of service connection.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Instead, 
evidence contemporaneous with the claim and the initial 
rating decision are most probative of the degree of 
disability existing when the initial rating was assigned and 
should be the evidence "used to decide whether an original 
rating on appeal was erroneous."  Fenderson, 12 Vet. App. at 
126.  If later evidence indicates that the degree of 
disability increased or decreased following the assignment of 
the initial rating, "staged" ratings may be assigned for 
separate periods of time.  Fenderson, 12 Vet. App. at 126.

By a December 2003 rating decision, the RO granted service 
connection for PTSD and assigned a 10 percent evaluation 
under 38 C.F.R. § 4.130, Diagnostic Code 9411, effective May 
1, 2003.  In March 2004, the veteran filed a notice of 
disagreement regarding the evaluation.  The RO issued a 
statement of the case (SOC) in October 2004.  In December 
2004, the veteran filed a substantive appeal.  In a January 
2006 rating decision and supplemental SOC, the RO assigned a 
30 percent evaluation effective May 1, 2003 and a 70 percent 
evaluation effective September 13, 2005.  In an August 2007 
rating decision, the RO assigned a 50 percent initial 
evaluation prior to September 13, 2005.

Prior to September 13, 2005, the veteran's 30 percent initial 
evaluation contemplates PTSD manifested by occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks, although generally functioning satisfactorily, with 
routine behavior, self-care, and normal conversation, due to 
such symptoms as:  depressed mood, anxiety, suspiciousness, 
weekly or less often panic attacks, chronic sleep impairment, 
and mild memory loss, such as forgetting names, directions, 
recent events.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent evaluation is assigned for occupational and 
social impairment with reduced reliability and productivity 
due to symptoms such as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent rating is warranted for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively, 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work); and inability to 
establish and maintain effective relationships.  38 C.F.R. 
§ 4.130, Diagnostic Code 9411.

Because the veteran's PTSD is evaluated as 30 percent 
disabling prior to September 13, 2005, only the 
symptomatology and occupational and social impairment that 
are relevant to evaluations in excess of 30 percent are 
discussed below.  Throughout the time period, the veteran 
consistently reported depression, anger, sleep disturbance, 
and nightmares, and denied hallucinations, delusions, and 
suicidal and homicidal ideations.  The objective evidence of 
record consistently demonstrated that the veteran was fully 
oriented with fair concentration, insight, and judgment.  
Furthermore, except for a November 2003 Global Assessment of 
Functioning (GAF) score that indicated mild symptomatology, 
the veteran's GAF scores ranged from 33 to 37, each of which 
signify some impairment in reality testing or communication, 
or major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood, for example 
where a depressed man avoids friends, neglects family, and is 
not able to work.  See QUICK REFERENCE TO THE DIAGNOSTIC 
CRITERIA FROM DSM-IV (DSM-IV), 46-7 (1994).  

In a February 2003 VA medical record, the veteran reported 
impatience and irritability.  He reported that his symptoms 
affected his relations with his family and that although he 
was doing fair at work, he easily became irritable and 
snappy.  A GAF score of 35 was assigned.  See DSM-IV at 46-
47.  In a March 2003 VA record, the veteran reported crying 
spells.  He reported that his wife had left him and was 
staying with his daughter.  In April 2003 VA records, the 
veteran reported he was sleeping better.  The veteran 
reported unpleasant memories, intrusive recollections, and 
panic attacks.  The veteran reported that his wife of 28 
years had separated from him and that his daughter was 
resentful of his past behavior.  She had written him a letter 
explaining how she felt about his treatment of her due to his 
PTSD.  The veteran's speech was less pressured.  In May 2003 
VA records, the veteran reported that his sleeplessness was 
better.  He reported that he would work hard to improve his 
relationships with his daughter, son, and wife.  His son was 
living with him while looking for a job.  The GAF score was 
35.  See DSM-IV at 46-47.  

In a June 2003 lay statement, the veteran's mother stated 
that the veteran needed help.  In a June 2003 lay statement, 
the veteran's brother stated that the veteran's marriage was 
in trouble and that the veteran was very depressed.  The 
veteran's brother stated that he was close to the veteran.  
In a July 2003 statement, the veteran reported depression, 
irritability, and a short temper.  He reported that his wife 
had left him and his children had little to do with him.  He 
had problems with employment due to his short temper.  In a 
July 2003 lay statement, a long-time friend of the veteran's 
stated that the veteran had problems for many years.  

In a July 2003 VA medical record, the veteran stated that his 
wife wanted a divorce.  He was planning on attending a 
company golf outing.  In an October 2003 VA record, the 
veteran reported loneliness.  The GAF score was 35.  See DSM-
IV at 46-47.

A November 2003 VA PTSD examination was conducted.  The 
veteran reported difficulty concentrating, self-isolation, 
and that he did not socialize with people.  The veteran also 
reported that he had been employed by a company for 6 years 
in computer programming, that he was separated after 28 years 
of marriage, and that his 23 year old son lived with him.  
The examiner diagnosed moderate PTSD with social withdrawal.  
A GAF score of 65 was assigned, which reflects some mild 
symptoms, for example depressed mood and mild insomnia; or 
some difficulty in social, occupational, or school 
functioning, for example occasional truancy, or theft within 
the household; but generally functioning pretty well, and has 
some meaningful interpersonal relationships.  See DSM-IV at 
46-47.

In a December 2003 VA medical record, the veteran reported 
sadness and isolation, but that he was motivated to engage in 
activities.  He reported that his wife filed for divorce, 
that he was concerned about his son, and that he did not have 
a good relationship with his daughter.  In a January 2004 VA 
record, the veteran reported intrusive thoughts.  He reported 
that that his divorce was being finalized and that he had a 
strained relationship with his daughter.  In February 2004 VA 
records, the veteran reported that he had not been in contact 
with his former wife, still had some contact with his 
daughter, and that his son was living with him.  He was 
taking guitar lessons.  A GAF score of 37 was assigned.  See 
DSM-IV at 46-47.

In a March 2004 statement, the veteran asserted that he had 
PTSD, depression, and anxiety.  

In an April 2004 VA medical record, a GAF score of 37 was 
assigned.  See DSM-IV at 46-47.  In a May 2004 VA record, the 
veteran reported that he recently had dinner with his former 
wife, his daughter, and his son-in-law.  In another May 2004 
VA record, he reported that he was socializing a little more 
and that he was mending fences with his daughter.  In a July 
2004 VA record, the veteran reported nightmares and 
irritability.  The GAF score was 35.  See DSM-IV at 46-47.  
In a September 2004 VA record, the veteran reported that he 
was busy at work.  In October 2004 VA records, the veteran 
reported he was functioning satisfactorily at work and was 
socializing.  He was still estranged from his daughter.  A 
GAF score of 34 was assigned.  See DSM-IV at 46-47.

In November 2004 VA medical records, the veteran reported 
irritability and conflicts with a co-worker.  He had been 
very distressed for the past week.  He stated that anger 
interfered with his relationships with his family and co-
workers.  The veteran was upset that his daughter was still 
choosing to be estranged from him.  In a December 2004 VA 
record, the veteran reported he was attending anger 
management classes.  He reported difficulty being alone over 
the holidays.  He stated that his daughter and his former 
wife were not talking to him and that he only had one friend 
with whom he would spend Christmas.  A GAF score of 33 was 
assigned.  See DSM-IV at 46-47.

In a January 2005 VA medical record, the veteran reported 
that he tried to stay out of the office to avoid a conflict 
with a co-worker and self-isolated to avoid getting angry.  
He felt tired during the day and found it difficult to 
concentrate.  He spent the holidays with a friend and his 
family did not contact him.  In other January 2005 VA 
records, the veteran reported intrusive recollections.  He 
stated that he had invited his daughter to lunch and was 
trying to mend that relationship.  He reported attending 
anger management classes and things at work were fine.  In 
February 2005 VA records, the veteran reported that he was 
attending anger management classes.  The veteran reported 
that he was working and stayed home after work.  A GAF score 
of 33 was assigned.  See DSM-IV at 46-47.  

In an April 2005 VA record, the veteran reported memory 
difficulties.  The veteran reported that he had just spent a 
week visiting his parents and brothers in Arizona.  In a June 
2005 VA record, the veteran reported memory loss.  The 
veteran was able to perform at work, but was still forgetting 
little things.  In another June 2005 VA record, the veteran 
reported fair energy.  He reported that he tried to work 
around the house and went to lunch with his daughter and her 
husband last week and was trying repair that relationship.  
In a July 2005 VA record, the veteran reported difficulty 
dealing with the 4th of July fireworks noise.  He reported 
alienation from his daughter and ex-wife.  He was attending 
anger management classes and keeping busy to avoid combat 
memories.  A GAF score of 33 was assigned.  See DSM-IV at 46-
47.  In another July 2005 record, the veteran reported that 
he was attending church regularly.  The veteran reported that 
being separated from his daughter was a big issue for him.

In an August 2005 letter, the veteran's employer stated that 
the veteran had worked for the company as an application 
engineer since 1998 but was terminated in August 2005 due to 
lack of work.  The employer stated that the veteran had 
experienced anger management issues in the last few years to 
the point where the employer required the veteran to take 
anger management counseling.  

In August 2005 VA medical records, the veteran reported 
irritability and anxiety.  He had attended anger management 
training as required by his supervisor, but was fired anyway.  
He stated he was not a threat to himself or others.  In a 
September 2005 VA record, the veteran reported that he had 
been unable to find a job, but had a job interview the next 
week and was receiving severance pay.  

Prior to September 13, 2005, the evidence of record supports 
an initial evaluation of 50 percent, but no more, for the 
veteran's PTSD.  The level of occupational and social 
impairment due to a psychiatric disorder is the primary 
consideration in determining the severity of a psychiatric 
disorder for VA purposes and not all the symptoms listed in 
the rating criteria must be present in order for a rating to 
be warranted.  See Mauerhan v. Principi, 16 Vet. App. 436, 
442-43 (2002) (finding that the psychiatric symptoms listed 
in the rating criteria are not exclusive, but are examples of 
typical symptoms for the listed percentage ratings).  

First, however, the veteran's GAF scores must be assessed.  
The GAF is a scale reflecting the "psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health - illness."  Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995) (quotation omitted).  A GAF score is highly 
probative, as it relates directly to the veteran's level of 
impairment of social and industrial adaptability, as 
contemplated by the rating criteria for mental disorders.  
See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  The 
November 2003 VA examiner assigned a GAF score of 65 which 
reflects some mild symptoms or some difficulty in social, 
occupational, or school functioning, but generally 
functioning pretty well, and has some meaningful 
interpersonal relationships.  See DSM-IV at 46-47.  The 
remainder of the GAF scores, however, ranged from 33 to 37, 
which contemplate some impairment in reality testing or 
communication, or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or 
mood.  See DSM-IV at 46-47.  The majority of the GAF scores 
thus suggest that a 70 percent evaluation may be for 
application because such an evaluation is warranted when PTSD 
is manifested by occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood.  38 C.F.R. § 4.130, 
Diagnostic Code 9411.  The GAF scores do not, however, 
mandate a 70 percent evaluation because the GAF scores also 
suggest impairment in several areas, which is encompassed by 
a 50 percent evaluation that is warranted for occupational 
and social impairment with reduced reliability and 
productivity due to symptoms such as impaired judgment, 
impaired abstract thinking, disturbances of motivation and 
mood, and difficulty in establishing and maintaining 
effective work and social relationships.

Second, then, all the pertinent evidence of record must be 
considered and the decision must be based on the totality of 
the evidence in accordance with all applicable legal 
criteria.  See Carpenter, 8 Vet. App. at 242.  The evidence 
of record demonstrates social impairment because the veteran 
had few friends, self-isolated, was recently divorced, and 
had difficult relationships with his children.  He was 
attempting to repair his relationship with his daughter and 
his son lived with him.  The veteran's brother stated he was 
close to his brother and the veteran had at least one friend.  
He attended church and visited his brother and parents in 
Arizona.  There was also occupational impairment, although 
the veteran remained employed until August 2005.  He had 
conflict with co-workers and his supervisor required that he 
attend anger management classes.  The evidence of record also 
demonstrated depression and anger, although the veteran was 
fully oriented, and had fair judgment, insight, and 
concentration.  Additionally, the veteran consistently denied 
and the examiners found no evidence of hallucinations, 
delusions, or homicidal or suicidal ideations.  The veteran 
reported that he self-isolated but also noted that he was 
socializing more and was interesting in taking classes. 

The evidence of record thus demonstrates occupational and 
social impairment but did without the majority of the 
symptomatology provided as examples for a 50 percent or 70 
percent evaluation:  flattened affect, circumstantial, 
circumlocutory, or stereotyped speech, panic attacks more 
than once a week, difficulty in understanding complex 
commands, impairment of short- and long-term memory, impaired 
judgment, impaired abstract thinking, suicidal ideation, 
obsessional rituals which interfere with routine activities, 
speech intermittently illogical, obscure, or irrelevant, 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively, 
impaired impulse control, spatial disorientation, or neglect 
of personal appearance and hygiene.  38 C.F.R. § 4.130, 
Diagnostic Code 9411.  The evidence demonstrated difficulty, 
but not an inability, in establishing and maintaining 
effective work and social relationships because he was 
attempting to repair his relationship with his daughter, had 
a relationship with his brother, and was not fired for his 
anger management issues until August 2005.  The assigned GAF 
scores present a severe disability picture indicating 
deficiencies in most areas, and suggesting a 70 percent 
evaluation.  But the subjective and objective symptomatology 
tempers that picture and suggests a 30 percent evaluation, 
demonstrating fair judgment and thinking and the almost 
complete lack of any symptoms analogous to those listed.  
Because the GAF scores and the symptomatology, when 
considered together, demonstrate difficulty establishing and 
maintaining relationships and social and occupational 
impairment with reduced reliability and productivity with 
deficiencies in some areas, the Board finds that the 
veteran's total disability picture most closely approximates 
a 50 percent evaluation.  See Carpenter, 8 Vet. App. at 242.  
Accordingly, a 50 percent initial evaluation, but no more, is 
warranted prior to September 13, 2005.

Consideration has also been given regarding whether the 
schedular evaluation is inadequate, thus requiring that the 
RO refer a claim to the Chief Benefits Director or the 
Director, Compensation and Pension Service, for consideration 
of "an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities."  38 C.F.R. 
§ 3.321(b)(1) (2008); Barringer v. Peake, 22 Vet. App. 242, 
243-44 (2008) (noting that the issue of an extraschedular 
rating is a component of a claim for an increased rating and 
referral for consideration must be addressed either when 
raised by the veteran or reasonably raised by the record).  
An extra-schedular evaluation is for consideration where a 
service-connected disability presents an exceptional or 
unusual disability picture with marked interference with 
employment or frequent periods of hospitalization that render 
impractical the application of the regular schedular 
standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An 
exceptional or unusual disability picture occurs where the 
diagnostic criteria do not reasonably describe or contemplate 
the severity and symptomatology of the veteran's service-
connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 
(2008).  If there is an exceptional or unusual disability 
picture, then the Board must consider whether the disability 
picture exhibits other factors such as marked interference 
with employment and frequent periods of hospitalization.  
Thun, 22 Vet. App. at 115-116.  When those two elements are 
met, the appeal must be referred for consideration of the 
assignment of an extraschedular rating.  Otherwise, the 
schedular evaluation is adequate, and referral is not 
required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 
116.  

In this regard, the schedular evaluation is not inadequate.  
A rating in excess of 50 percent is provided for certain 
manifestations of the service-connected PTSD but the medical 
evidence reflects that those manifestations are not present 
in this case.  Additionally, the diagnostic criteria 
adequately describe the severity and symptomatology of the 
veteran's PTSD.  Moreover, the evidence does not demonstrate 
other related factors.  The veteran has not required 
hospitalization due to service-connected PTSD.  Marked 
interference of employment due to PTSD is considered within 
the 50 percent evaluation.  In the absence of any additional 
factors, the RO's failure to refer this issue for 
consideration of an extraschedular rating was correct.

After review of the evidence, the evidence of record does not 
warrant an initial evaluation in excess of 50 percent for 
PTSD prior to September 13, 2005.  See 38 U.S.C.A. § 5110 
(West 2002 & Supp. 2007); see also Fenderson, 12 Vet. App. at 
126; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The portion of the May 9, 2007 Board decision regarding the 
issue of an initial evaluation in excess of 30 percent for 
PTSD prior to September 13, 2005 is vacated.

Prior to September 13, 2005, an initial evaluation of 50 
percent, but no more, for PTSD is granted, subject to the 
laws and regulations governing the payment of monetary 
benefits.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


